
	
		I
		111th CONGRESS
		1st Session
		H. R. 3771
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Ms. Clarke (for
			 herself, Mr. Grijalva,
			 Mr. Ryan of Ohio,
			 Mr. Rangel,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Fudge,
			 Mr. Clay, Mr. Davis of Illinois,
			 Mr. Hare, Mr. Towns, Ms.
			 Sutton, Mr. Meeks of New
			 York, Ms. Jackson-Lee of
			 Texas, Ms. Kilpatrick of
			 Michigan, Ms. Bordallo,
			 Mr. Johnson of Georgia,
			 Mr. Cuellar,
			 Mrs. Christensen,
			 Mr. Hastings of Florida, and
			 Ms. Richardson) introduced the
			 following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to establish mentorship
		  and assistance programs designed to help minority, veteran-owned, and
		  women-owned small businesses operate in the construction industry, and for
		  other purposes.
	
	
		1.FindingsThe Congress finds as follows:
			(1)The construction industry often serves as a
			 preferred entry point for emerging small businesses, including those undertaken
			 by minorities, women and veterans, which may conduct business as contractors,
			 specialty trade contractors, suppliers, fabricators, vendors or a myriad of
			 other businesses serving the needs of the construction industry.
			(2)Construction
			 provides rewarding careers, but is a challenging and competitive business
			 environment that demands specialized knowledge and skill sets of business
			 owners, especially small and emerging businesses owned by minorities, women,
			 and veterans, who may be underrepresented or disadvantaged or who have given
			 service unselfishly to their country.
			2.Mentorship and
			 assistance programs for minority, veteran-owned, and women-owned small
			 businesses with respect to contracting opportunities in the construction
			 industryThe Small Business
			 Act is amended by redesignating section 44 as section 45 and by inserting after
			 section 43 the following new section:
			
				44.Mentorship and
				assistance programs for minority, veteran-owned, and women-owned small
				businesses with respect to contracting opportunities in the construction
				industry
					(a)In
				generalThe Administrator
				shall establish programs for the purpose of assisting eligible small business
				concerns to gain access to the specialized knowledge and professional services
				needed to operate business concerns in the construction industry, enhance their
				capacities and their qualifications for financial and surety credit, and access
				and compete for construction contracting opportunities.
					(b)Grants to state
				and local governmentsThe
				Administrator may make grants to State and local government entities to assist
				such entities—
						(1)to establish or expand mentorship and
				assistance programs designed to carry out the purposes of this section;
						(2)to identify
				problems and solutions regarding eligible small business concerns in the
				construction industry;
						(3)to establish
				performance criteria and objectives with respect to the mentoring and
				assistance programs;
						(4)to encourage the
				involvement of relevant industry trade associations to partner with State and
				local government entities to carry out the purposes of this section;
						(5)to establish and
				fund State and local grant programs for universities, colleges, community
				colleges and vocational/technical schools, and for business leagues or for
				similar not for profit entities that conduct business or executive training
				programs to develop and administer a standing curriculum benefitting owners and
				executives of eligible small business concerns and focused on business,
				financial accounting, and risk management courses addressing the operation of
				small business concerns in the construction industry; and
						(6)to establish and fund State and local grant
				programs to award eligible small business concerns grants of not more than
				$15,000 each to pay for the services of legal, accounting, and other business
				consultants to prepare such concerns for qualifying for financial and surety
				credit.
						(c)Other
				assistanceThe Administrator
				shall provide support and resources to State and local government entities
				receiving assistance under this section, including training and marketing
				materials and assistance in joint marketing and outreach campaigns.
					(d)Eligible small
				business concernsFor purposes of this section, the term
				eligible small business concern means—
						(1)any small business concern owned and
				controlled by women (as defined in section 3(n));
						(2)any socially and economically disadvantaged
				small business concern (as defined in section 8(a)(4)); and
						(3)any small business
				concern owned and controlled by veterans (as defined in section 3(q)),
				especially service-disabled veterans (as defined in such section).
						(e)Annual
				reportsEntities receiving assistance under this section shall
				report annually to the Administrator on their activities under this
				section.
					(f)FundingThere
				are authorized to be appropriated such sums as may be necessary to carry out
				this
				section.
					.
		
